DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 11, 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“valve assembly” in claim 1;
“actuation assembly” in claim 1; and
“attachment assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a first at least one direction” in lines 2-3; however, the recitation is unclear as to if a single direction is being claimed, such as a first of at least one direction, or if one or more directions are being claimed, that is, a first set of at least one direction(s).  As best understood, in the present invention, when the first keeper pin (302-1) is held down, or downward, by the flange of the hydrant (14), the first valve hub (206) and first valve plate (202) are rotated and held in a downward.  For the purpose of examination, it is assumed that the recitation “a first at least one direction” in claim 4, lines 2-3, should read –a first direction of at least one direction--, and the recitation “a second at least one direction” in claim 4, line 5, should read –a second direction of at least one direction--.  Similarly, claim 5 recites the limitation “the first at least one direction” in line 2 and “the second at least one direction” in lines 3-4, and is rejected for the same reason as claim 4, above.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends on a rejected base claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US2016/0265197 (“Kitchen”).
Regarding claim 1, Kitchen discloses (see figs. 11-23) a system for controlling a valve assembly, the system comprising:
a housing (121) with a top portion (top portion relative to the orientation of fig. 12), a bottom portion (bottom portion relative to the orientation of fig. 12), and an opening (opening within valve member 126 is disposed) configured between the top portion and the bottom portion; 
the valve assembly (mainly defined by 126) configured within the opening; 
an actuation assembly (132 and 138) configured with the valve assembly; 

wherein the attachment assembly attaches the top portion to the first passageway and the bottom portion to the second passageway (see fig. 11), and the actuation assembly actuates the valve assembly upon the at least partial detachment of the top portion from the first passageway and/or the is at least partial detachment of the bottom portion from the second passageway (see fig. 11, when hydrant 112 detaches from housing 121, the valve plates 127 and 129 close).
Regarding claim 2, Kitchen discloses the valve assembly (mainly defined by 126) includes a first valve plate (127) configured with a first valve hub (131), and a second valve plate (129) configured with a second valve hub (140).
Regarding claim 3, Kitchen discloses the actuation assembly includes a first keeper pin (133) configured with the first valve hub (131), and a second keeper pin (141) configured with the second valve hub (140).
Regarding claim 4, Kitchen discloses the first valve hub (131) includes a first keeper pin area (136) configured to be held secure in a first at least one direction (rotational direction of valve plate 127) when the first keeper pin (133) is in its downward position (position illustrated in fig. 12), and/or the second valve hub (140) includes a second keeper pin area (145) configured to be held secure in a second at least one direction (rotational direction of valve plate 129) when the second keeper pin (141) is in its downward position (position illustrated in fig. 12).

Regarding claim 6, Kitchen discloses the first keeper pin (133) transitions from its downward position (position illustrated in fig. 12) to its upward position (position illustrated in fig. 13) upon the at least partial detachment of the top portion (top portion of housing 121 relative to the orientation of fig. 12) from the first passageway (passageway of hydrant 112), and/or the second keeper pin (141) transitions from its downward position (position illustrated in fig. 12) to its upward position (position illustrated in fig. 13) upon the at least partial detachment of the top portion (top portion of housing 121 relative to the orientation of fig. 12) from the first passageway (passageway of hydrant 112).
Regarding claim 8, Kitchen discloses the first valve plate (127) and the first valve hub (131) are constructed as a single unit (see figs. 15 and 16), and/or the second valve plate (129) and the second valve hub (140) are constructed as a single unit (see figs. 19 and 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen, as applied to claim 1 above, in view of US4699357 (“Sisk”).
Regarding claim 7, Kitchen discloses the attachment assembly including flange holes (defined mainly by through holes 123 and flanges of hydrant 112 and water supply pipe flange 118); however, Kitchen does not disclose the attachment assembly including side slots.
Sisk teaches (see fig. 7) a housing (23) having an attachment assembly including flange holes (31) with side slots (30), so as to accommodate flanges having apertures that are arranged with different dimensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitchen by configuring the attachment assembly of the housing to include flange holes with side slots, so as to be able to accommodate flanges having apertures that are arranged with different dimensions, as taught by Sisk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2015/0240962 discloses a hydrant breakaway check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753